This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KERRY C. MCDONALD,

 3          Plainitff-Appellant,

 4 v.                                                                    NO. A-1-CA-36676

 5 CITY OF GALLUP,

 6          Defendant-Appellee,

 7 and

 8   DAN DIBLE, KLO ABEITA, GEORGE
 9   KOZELISKI, JOHNNY GREENE, JR.,
10   THOMAS SILVA, JONATHAN PABLO,
11   JONATHAN DAYTON, and GALLUP
12   FIREFIGHTERS ASSOCIATION LOCAL
13   INTERNATIONAL ASSOCIATION OF
14   FIRE FIGHTERS (“IAFF LOCAL 4296"),

15          Defendants.

16 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
17 Lyndy D. Bennett, District Judge

18 Sidney P. Childress
19 Santa Fe, NM

20 for Appellant
 1 Thomas Lynn Isaacson
 2 Gallup, NM

 3 for Appellee

 4                           MEMORANDUM OPINION

 5 VANZI, Chief Judge.

 6   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 7 proposed summary disposition. No memorandum opposing summary dismissal has

 8 been filed and the time for doing so has expired.

 9   {2}   DISMISSED.

10   {3}   IT IS SO ORDERED.

11                                        __________________________________
12                                        LINDA M. VANZI, Chief Judge

13 WE CONCUR:



14 _________________________________
15 MICHAEL E. VIGIL, Judge



16 _________________________________
17 J. MILES HANISEE, Judge




                                            2